Citation Nr: 1141590	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  03-35 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include paranoid-type schizophrenia (claimed as manic depression).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from May 1981 to January 1982.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a June 2007 decision, the Board denied the Veteran's claim for service connection for a psychiatric disorder.

The Veteran appealed the Board's June 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, a Memorandum Decision was issued by the Court in May 2009.  In a Judgment issued the next month, the Court vacated the Board's decision and remanded the matter, pursuant to its Memorandum Decision.  A copy of the Court's Memorandum Decision in this matter has been placed in the claims file.

In November 2009 and May 2011, the Board remanded the Veteran's case to the RO for further evidentiary development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  A schizophreniform disorder was exhibited and treated in the years prior to the veteran's service entry. 

2.  Psychiatric disability clearly pre-existed service and did not increase in severity beyond its natural progress.  



CONCLUSION OF LAW

The presumption of soundness at service entry has been rebutted and pre-existing psychiatric disability was not aggravated therein.  38 U.S.C.A. 1111, 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

In July 2002, January 2003, August 2004, and January 2005 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim. He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In a September 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private medical records have been associated with the claims files, to the extent available.  All reasonably identified and available medical records have been secured.  

The Veteran was also afforded a VA examination in April 2010, in conjunction with his claim, and the examination report is of record. 

As noted above, in May 2011, the Board remanded the Veteran's case to the RO for further development, which included, obtaining clarification of the April 2010 VA examiner's opinion.  There has been substantial compliance with this remand, as a May 2011 Addendum was obtained from the examiner. 

The Board finds the duties to notify and assist have been met. 

II. Factual Background and Legal Analysis

The Veteran contends that service connection is warranted for a psychiatric disorder including paranoid type schizophrenia (claimed as manic depression) that he variously asserts did not have its onset in service but, rather, started prior to his entry into active service and was worsened by active service.  Thus, the Veteran maintains that his pre-existing psychiatric disorder was aggravated by active service.  Alternatively, he has contended that his psychiatric disorder was incurred during active military service.  Thus, the Veteran maintains that service connection is warranted for a psychiatric disorder including paranoid type schizophrenia (claimed as manic depression).

When seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111.  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  "[T]he Government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness . . ."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

Private pre-service medical records indicate that the Veteran was hospitalized from December 1980 to January 1981 for treatment of schizophrenia, latent type.  According to a lengthy January 1981 psychological evaluation prepared by Dr. V.-D., the Veteran was a very disturbed young man who was diagnosed with schizophreniform disorder.  A schizotypal personality disorder was also noted.

Service treatment records reveal that, when examined for entrance into service in March 1981, a psychiatric abnormality was not noted and the Veteran was found qualified for enlistment into the United States Navy.

Service treatment records include an undated record (in which the Veteran is identified as being 19 years old so it is assumed that it was sometime in 1981) noting the Veteran's two week history of feeling bad, depressed, and inadequate.  He stated that he missed college and football, denied having a home or girlfriend problem, indicated that he liked basic training, and refused to verbalize his true feelings or reason for feeling inadequate.  The interviewer noted that there was no apparent evidence of psychosis or neurosis, that the Veteran's affect was slightly depressed but he smiled appropriately and had good eye contact, and that his thought patterns were well organized.  The interviewer further noted that he did not feel that the Veteran was suicidal.  The clinical impression included situational anxiety and immature personality.  

The service treatment records further show that a diagnosis of schizophreniform disorder was noted in September 1981.  An October 1981 Medical Board cover sheet reflects the Veteran's referral to the Central Physical Evaluation Board for schizophreniform disorder.  The attached report describes his background and history of problems prior to service entry and confirms the diagnosis of schizophreniform disorder.

The Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) shows that he was separated from service due to a disability that existed prior to entry into active duty as determined by Physical Evaluation Board proceedings.

Post service, VA and private medical records and examination reports, dated from 1982 to 2011, reflect the Veteran's diagnoses of, and treatment for, schizophrenia paranoid type, depression, and cocaine dependence/poly drug addiction.  A February 2002 private record indicates that the Veteran sought outpatient therapy for treatment of bipolar disorder and depression.

In April 2010, the Veteran underwent a VA mental disorders examination.  According to the examination report, the examiner reviewed the Veteran's medical records and conducted a clinical evaluation.  The Veteran gave a history of becoming homesick and depressed in college and having difficulty fitting in.  He left college, overdosed, and was hospitalized, at which time Dr. V.-D., a psychologist, diagnosed schizophreniform disorder.  It was noted that the Veteran received no therapy between the time he left the hospital and entered military service, four or five months later.  The Veteran's October 1981 service treatment record and post service psychiatric treatment records and diagnoses were reviewed.  Upon clinical evaluation, the Axis I diagnoses were schizophrenia, paranoid type; depression not otherwise specified; and cocaine abuse disorder.

In the VA examiner's opinion, the Veteran's current mental conditions and diagnoses were less likely as not aggravated by military service.  The VA examiner noted the diagnosis of schizophreniform disorder with symtoms of referential and paranoid thinking.  According to the VA examiner, since the onset of schizophrenia often had a prodrome consistent with schizophreniform disorder, the Veteran's progression of disease during and after military service would be consistent with a natural progression of the disorder.  Similarly, it was noted that depressive symtoms that were related to reaction of an inability to adjust to life and have a normal socializing and relationships, that were present prior to service and due to schizophreniform disorder, have had a natural progression, varying with the severity of the schizophreniform disorder.

In a May 2011 Addendum, the recent VA examiner reviewed the Veteran's medical records and provided clarification of his opinion.  According to this physician:

1-DX OF SCHIZOPHRENIFORM DISORDER WAS CLEARLY MADE PRIOR TO SERVICE WITH A PSYCHIATRIC HOSPITALIZATION FOR THIS DISORDER.

2-IN SERVICE, THE PATIENT AGAIN, HAD DX OF SCHIZOPHRENIFORM DISORDER WITH HOSPITALIZATION.

3-AFTER SERVICE THE VETERAN WENT ON TO DEVELOP SCHIZOPHRENIA.

4-INDIVIDUALS WITH INITIAL DX OF SCHIZOPHRENIFORM DISORDER WILL TYPICALLY GO ON TO DEVELOP SCHIZOPHRENIA.  THIS IS A NATURAL PROGRESSION OF THE DISORDER.  IT WOULD HAVE MOST LIKELY DEVELOPED INTO SCHIZOPHRENIA, AS IN THIS CASE.

THEREFORE THE VETERAN'S DISORDER WAS NOT PERMANENTLY AGGRAVATED BY SERVICE.

The Veteran's examination on entry into service included a normal psychiatric evaluation and the Veteran is entitled to the presumption of soundness at entry into active service.  However, schizophreniform was diagnosed and treated prior to service entry.  The pre-service diagnosis of schizophreniform disorder matches the diagnosis made in service, and the April 2010 VA examiner opined that schizophreniform disorder clearly pre-existed service.  The Board finds that a psychiatric disability clearly and unmistakably pre-existed active duty.  

The next step of the inquiry is to determine whether psychiatric disability was aggravated in service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  VAOPGCPREC 3-2003 (July 16, 2003).

There is no competent evidence in the veteran's service  medical records that his pre-existing psychiatric disorder was aggravated during active service.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in  service" unless the underlying condition, as contrasted with  symptoms, has worsened.  Davis v. Principi, 276 F. 3d 1341,  1346- 47 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304,  306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297  (1991).  A "lasting worsening of the condition" is  required.  Routen v. Brown, 10 Vet. App. 183, 189 n. 2  (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  While service medical records confirmed his schizophreniform  disorder, there is no competent evidence that the disorder was aggravated in service.  The January 1981 private medical reports noted that the veteran was a very disturbed young man who exhibited high levels of psychopathology.  His general  functioning was described as schizoid and borderline.  During  service, impressions of situational anxiety and immature personality were noted.  The Physical Evaluation Board concluded that the impairment to military life was severe and  that the impairment to civilian life was moderately severe.   The symptoms exhibited in service, the diagnoses, and degree of impairment were similar to preservice manifestations.  There is no competent evidence refuting this fact.  

Furthermore, the April 2010 VA examiner, who reviewed the claims files and performed a clinical evaluation, found, without equivocation, that the Veteran's psychiatric disorder was not aggravated by service.  Rather, in the May 2011 Addendum, the VA examiner explained that individuals with an initial diagnosis of schizophreniform disorder will typically go on to develop schizophrenia that is a natural progression of the disorder.  The VA examiner concluded that psychiatric disability was not permanently aggravated by service.  

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

The VA opinion is factually accurate, fully articulated, and contains sound reasoning; it is clearly the most probative evidence concerning the questions at issue.  Therefore, the VA opinion is afforded significant probative value.  

There is simply no competent evidence that the veteran's service resulted in any permanent increase in the severity of his psychiatric disorder.  Thus, the evidence clearly and unmistakably shows that there was no permanent aggravation in service of any pre-existing disability.

The presumption of soundness in this case has been rebutted by clear and unmistakable evidence that the veteran's psychiatric disorder existed prior to service and was not aggravated therein.  See 38 U.S.C.A. § 1111; Wagner, supra; VAOPGCPREC 3-2003.  

In light of the foregoing, the Board finds that service connection is not warranted for a psychiatric disorder, including schizophrenia paranoid type (claimed as manic depression).  In reaching this determination, the Board notes that the Veteran's pre-service, service, and post-service medical records reflect that his psychiatric disorder diagnosed as schizophreniform disorder preceded his enlistment in the military.  To the extent the Veteran is claiming that psychiatric problems had their initial onset in service, he is competent to do so, but this is not credible in view of the clinical evidence establishing psychiatric problems prior to his entrance into active service.  While the Veteran maintains that he has a psychiatric disorder related to his active service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. at 186; see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative evidence of record is against the Veteran's claim for service connection a psychiatric disorder including paranoid type schizophrenia (claimed as manic depression) and his claim must be denied. 

Finally, the Board notes that a May 1986 Social Security Administration (SSA) record indicates that the SSA found the Veteran suffering from schizophrenia, chronic paranoid type, and held him to be totally disabled since March 1986.  While the Board recognizes the disabling nature of the Veteran's psychiatric disability, the SSA decision is not considered sufficient to overcome the objective evidence of record as to the origin of the Veteran's claimed psychiatric disorder, claimed as paranoid type schizophrenia and depression.


ORDER

Service connection for a psychiatric disorder including schizophrenia paranoid type (claimed as manic depression) is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


